SECOND DIVISION
                                  BARNES, P. J.,
                              RICKMAN and SELF, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       March 1, 2017




In the Court of Appeals of Georgia
 A16A1953. IN THE INTEREST OF L. L., a child.

      SELF, Judge.

      Thirteen-year-old L. L. was charged in a delinquency petition with aggravated

assault with a deadly weapon after the knife he threw at a 15-year-old neighbor

lodged in her upper chest, leaving a deep cut.1 Following a competency hearing, the

Dekalb County Juvenile Court found L. L. competent to stand trial. The juvenile court

subsequently adjudicated him delinquent and sentenced him to twelve months of

probation and completion of the “CAP program.” He appeals, arguing that the

delinquency should be reversed because the evidence was insufficient to support the

juvenile court’s finding of competency. We affirm.




      1
          The victim did not receive treatment by a doctor or stitches.
      “It has long been accepted that a person whose mental condition is such that

he lacks the capacity to understand the nature and object of the proceedings against

him, to consult with counsel, and to assist in preparing his defense may not be

subjected to a trial.” Drope v. Missouri, 420 U. S. 162, 171 (95 SCt 896, 43 LE2d

103) (1975). This principle applies to juvenile proceedings in Georgia. OCGA § 15-

11-651. Pursuant to OCGA § 15-11-651, a child may be found “incompetent to

proceed” when the child is

      lacking sufficient present ability to understand the nature and object of
      the proceedings, to comprehend his or her own situation in relation to
      the proceedings, and to assist his or her attorney in the preparation and
      presentation of his or her case in all adjudication, disposition, or transfer
      hearings. Such term shall include consideration of a child’s age or
      immaturity.


OCGA § 15-11-651 (3). See also Sims v. State, 279 Ga. 389, 392 (2) (614 SE2d 73)

(2005) (“[t]he factors to consider in determining a defendant’s capability to assist in

his defense include whether the defendant can adequately consult with others, knows

the names and functions of those involved with the case, and reasonably understands

the rules, the specific charges, the penalties and the consequences of the

proceedings”). “The burden of proving that a child is incompetent to proceed shall


                                           2
be on such child. The standard of proof necessary for proving mental competency

shall be a preponderance of the evidence.” See OCGA § 15-11-655 (c).

      In reviewing L. L.’s challenge to the juvenile court’s finding of competency the

standard of appellate review is whether, “after reviewing the evidence in the light

most favorable to the State, a rational trier of fact could have found that the defendant

failed to prove by a preponderance of the evidence that he was incompetent to stand

trial.” Sims v. State, supra, 279 Ga. at 391 (1). In this case, L. L.’s court-appointed

attorney moved to have him declared incompetent to stand trial and the juvenile court

ordered a forensic evaluation. At the competency hearing, L. L. presented the

testimony of Dr. Lesley Slone, a licensed clinical psychologist who performed

forensic evaluations of juveniles for Georgia Regional Hospital; the assistant public

defender appointed at the time of his initial detention; and a social worker employed

by the juvenile division of the Dekalb County Public Defender’s Office. Dr. Slone

filed two reports with the juvenile court: a behavioral health evaluation and a

competency evaluation. Dr. Slone testified that she has been a practicing psychologist

since 1969, and has completed approximately 3,000 forensic psychological

evaluations over her career. Dr. Slone evaluated L. L. on September 8, 2015, using

the following tests: the Kaufman Brief Intelligence Test, Second Edition; Wide Range

                                           3
Achievement Test, Fourth Edition (“the WRAT”); Bender Visual-Mouther Gestalt

Test; the Million Adolescent Clinical Inventory; and the Juvenile Competency

Assessment Procedure, Washington State Revision (“the JCAP”). She explained that

she administered tests other than the JCAP to determine if L. L. was “intelligent

enough to be able to become competent” and whether he could “think abstractly

enough to envision possible situations. . . .” She also administered a personality test.

Dr. Slone found L. L. pleasant, but noted that his language skills were poor for his

age and that he had difficulty expressing his thoughts clearly and did not request

clarification if he did not understand something. In the test for intelligence range, L.

L. scored a 71 on the verbal portion, “in the below average range, but not low enough

to suggest that he has any kind of intellectual disability.” In the non-verbal portion,

L. L. scored 85, the lower limit of the average range. The Kaufman Test suggested

that L. L.’s IQ was in the below average range. L. L. did not do as well as Dr. Slone

expected on the Bender Visual Motor Gestalt Test, but it was “not low enough or

poor enough to suggest. . . this child’s got a brain injury.”

      In addition to the intelligence tests, Dr. Slone administered the WRAT which

assesses reading, math, and spelling skills. Dr. Slone noted that the reading portion

of this test is particularly important because L. L. will be required to read court-

                                           4
provided materials. Dr. Slone determined that L. L. was reading at a third-grade

comprehension level.

      Dr. Slone also discussed L. L.’s performance on a personality test. She noted

that certain factors can affect the test. Specifically, at that time, L. L. appeared

insecure and was “feeling vulnerable. He was in the detention center. He was very

unhappy and frightened.” She noted that he was depressed about being in the

detention center and feeling “homesick.” Dr. Slone also noted that according to L.

L.’s mother, he had been a straight-A student who never got into trouble at school,

had never been in a fight, and behaved very well at home until his family moved to

Georgia about a year ago. Dr. Slone did not see any signs of serious mental illness or

clinical depression, but explained that L. L.’s performance on the personality test

shows he is “more likely to let his attorney make all the decisions and not try to get

involved, not try to understand how it is going to affect him. Is more likely to answer

questions that someone asks him in court and kind of let it all hang out, make

comments that are not in his own best interest to make.”

      Dr. Slone also administered the JCAP, which focuses specifically on

competency and helps to assess a child’s understanding and appreciation of the

charges against him, possible consequences, the nature of court proceedings, the roles

                                          5
of the different players in court, the different personnel, and whether a child can apply

his rights to his own situation and assist his attorney in preparing and presenting a

defense. Dr. Slone examined each of these factors in her testimony and report.

      (i) Appreciation of Charges or Allegations. Dr. Slone testified that L. L. did not

initially recall the charges against him, but once it was read to him, he was able to

recall it, defining aggravated assault as “when you damage a human.” Dr. Slone

further testified that L. L. knew what he had been accused of doing, which is “the

urgent part. I don’t care if the child knows the actual words, but if they understand.

. . what did the police accuse you of doing, that’s what they have to know.” He also

reasonably understood the severity of the aggravated assault charge and correctly

stated that his charge is more serious than breaking a window because the victim

could “get very injured,” but less serious than killing someone. Initially, L. L. did not

understand the difference between a misdemeanor and a felony, but was able to

understand and retain the difference as explained by Dr. Slone. When asked if he was

in “a lot,” “a medium,” or “a little” amount of trouble, L. L. chose “a little because the

judge was trying to let me out on house arrest and probation.”

      (ii) Appreciation of the Range/Nature of Possible Penalties. Dr. Slone testified

that L. L. explained that courts punish people “so they can learn their lesson and

                                            6
never make the mistake again.” L. L. identified possible punishments as house arrest,

unspecified programs, group home, and boot camp. He thought house arrest would

be the worst punishment he could get “because you can’t go outside”; probation, the

best. But, according to Dr. Slone, “he simply didn’t know enough about the options

to know which is worse.” L. L. stated that the judge would give him a fair punishment

“so he can learn,” but persisted in believing, despite Dr. Slone’s correcting him, that

even if the judge did not find him delinquent, she could still punish him “if she

believed it would teach [him] a lesson and keep him from getting into trouble in the

future.”

      (iii) Understanding of the Adversarial Nature of the Legal Proceedings. L. L.

had no knowledge of his legal rights and Dr. Slone had to explain what it means to

have the “right to remain silent.” While L. L. retained knowledge of his right to

remain silent, he believed that he had to respond to the judge’s questions regardless

of whether his responses damaged his case. L. L. described the roles and

responsibilities of courtroom personnel, stating that the prosecutor’s job was to

convince the judge he was guilty, and “try to keep him in jail”; that his attorney’s job

was to help him and try to keep him out of jail; and that the judge’s job was to be

impartial and decide his punishment, but that he did not expect her to treat him fairly.

                                           7
L. L. explained that witnesses are on “nobody’s side” but he was worried that one

witness to the incident would lie because he was better friends with the victim.

      Dr. Slone determined that L. L. seemed not to understand the concept of pleas

or plea bargaining. L. L. stated that a guilty plea “[m]eans you did it” and would have

an opportunity to tell the judge your side of the story and that a not-guilty plea means

“you still have a chance. They find you not guilty.” In her report, Dr. Slone noted that

L. L. “persisted in believing that if the defendant committed the crime, he or she

could not plead ‘not guilty.’” When Dr. Slone explained to L. L. the process of plea

bargaining, he paraphrased the information given to him as follows: “[the prosecutor]

don’t have enough evidence to find you guilty, so she gonna try to make a deal,

probation, house arrest or you might have to do couple months.” L. L. would consider

his attorney’s recommendations of a fair plea deal even if he did not understand them,

but recognized that he is not bound by his attorney’s advice. He could not remember

any of the rights he would give up if he accepted a plea offer.

      (iv) Capacity to Identify and Disclose Pertinent Facts. L. L. believed that

anything he told his attorney would be kept “secret” and that he plans to tell his

attorney everything about what happened. Dr. Slone reported that L. L.’s account of

the incident was vague and confusing, but that it improved in response to direct

                                           8
questioning. When given a hypothetical case and offered three pairs of new facts

about the defendant and the events, L. L. was able to correctly identify information

relevant to the defense.

       (v) Capacity to Testify Relevantly. L. L. understood that he did not have to

testify, but that if he chose to, he must tell truth. He told Dr. Slone that if the district

attorney asked him a question which could “get [him] in trouble if [he] told the truth,”

he would rather not say anything “than tell a lie.” However, he added that if the judge

asks him a question and he is afraid he will get in trouble if he tells the truth, he

would still tell the truth and that he wants the judge to let him “go with a

punishment.” When asked the hardest part about testifying, L. L. responded that it

would be “ the DA telling me I’m found guilty. How can I prove that I’m found

guilty.” Dr. Slone was concerned that L. L. thought he needed to prove that he is

found guilty and concluded that L. L. did not grasp the information well enough to

explain himself.

       (vi) Ability to Manifest Appropriate Courtroom Behavior and Tracking of

Proceedings. L. L. understood that he was supposed to behave “presentabl[y]” in

court, not talk when the judge is talking, stand up when the judge asks, and pay

attention to the proceedings, including witness testimony. Dr. Slone testified that L.

                                             9
L. was capable of paying attention in the courtroom, but she noted that “he didn’t

understand that when the judge asks you to stand up, that you are not being asked to

tell the whole story of your life, that you are responding to specific questions.”

      (vii) Diagnosis/Conclusion. Dr. Slone diagnosed L. L. with an adjustment

disorder because L. L.

      was a well-functioning kid picked up out of a calm middle class social
      environment and dropped into an area full of disorganization,
      community disorganization, violence, drugs, and it was just culture
      shock. I think it was probably very frightening to him, very lonely,
      because none of the rules he has learned on how you get along with kids,
      how you interact with people and with adults, those don’t work the same
      in this environment that they get there.


According to L. L.’s mother, he was a “‘straight-A student’ who never got into

trouble at school, had never been in a fight, and behaved very well at home” until the

family moved to Georgia from Florida a year before. Dr. Slone found no evidence of

mental illness or attention disorders. Dr. Slone noted that at the time of the

evaluation, L. L. was “homesick, anxious and unhappy, to the point of tears. He

reported having nightmares about family members getting killed.”

      Dr. Slone stated throughout her testimony and in her report that L. L. had

trouble expressing his thoughts clearly and would not ask for clarification if he did

                                          10
not understand something; he was trying to do his best during the interview and did

not want to offend Dr. Slone. Based on the factors discussed above, Dr. Slone opined

that L. L. was incompetent to stand trial. Of particular concern to Dr. Slone was that

L. L. does not “have an adequate rational appreciation of the nature of the

proceedings against him or his own role in those proceedings” and that he has

difficulty understanding his plea options and the plea bargaining process.

      Michelle Gopman, an assistant public defender with the Dekalb County

Juvenile Court, also testified on behalf of L. L. Gropman testified that she was

assigned to handle L. L.’s initial detention case and that during her first meeting with

him, she knew immediately that he was inarticulate and that his cognitive function

was below the level of a thirteen-year-old. At that time, Gropman suspected that she

would file an incompetency request. Gropman also testified that L. L.’s version of the

events that resulted in his detention was somewhere between unrealistic and

fantastical; that he did not understand the juvenile court legal process; that he did not

understand the concept of probation (“probation is something that happens to him

when he’s found not guilty”); that he did not think he had a choice about testifying;

that he believed detention and trial were synonymous; and that the judicial process

was very one sided, because he stated that “there was no getting off for him.”

                                           11
      Kimberly Burke, a social worker with the juvenile division of the Dekalb

County Public Defender’s Office, also testified on L. L.’s behalf. She explained that

she first met L. L. when Gropman explained that she had concerns about L. L.’s

competency and asked Burke to attend a meeting with the child. Burke believed that

a competency evaluation was warranted for the following reasons: L. L. could not

articulate the roles and responsibilities of court personnel, though he stated that the

public defender’s job was to help him and the prosecutor’s role was to put him in jail;

he did not understand the juvenile court process; he did not understand his rights; he

did not understand the concept of a plea bargain; he was unable to articulate an

understanding of probation; he could not articulate the difference between a felony

and misdemeanor; he believed he had to testify and if he refused, he would

automatically go to detention ; and his recollection of the events that led to his arrest,

were “fantasy like. . . [not] reality based.”

      After considering the testimony and Dr. Slone’s written report, the juvenile

court ruled that L. L. was competent to stand trial. The juvenile court rejected Dr.

Slone’s assessment that L. L. did not understand juvenile court proceedings, finding

that “a child’s inability to initially grasp legal jargon[, i.e., felony and misdemeanor,]

does not go to a child’s incompetence. . . [as] there are probably many children, as

                                           12
well as many adults, who are very unfamiliar with such legal jargon.” The court found

that the following factors weighed in favor of competence: (1) L. L. had a good

understanding of possible penalties and the role of court personnel; (2) he gave

appropriate responses to the legal hypotheticals presented to him by Dr. Slone; and

(3) he articulated the importance of proper courtroom demeanor. In its oral ruling, the

juvenile court took issue with several of Dr. Slone’s conclusions as follows:

      [Dr. Slone] stated that even if [L. L.] was found not to have committed
      the offense, he still believe[d] that the judge could punish him or teach
      him a lesson to keep him from getting into trouble again. From a child’s
      perspective, I don’t think that that is altogether incorrect in the sense
      that I think from a child’s perspective he realize[s] that even if he were
      found not guilty of the charge, the judge could still lecture him about if
      the judge, as he said, believed he really did it, about not getting into
      trouble in the future. So I thought that was a fairly reasonable
      assessment on the part of a 13[-]year[-]old. Furthermore, [Dr. Slone
      stated] that the child persisted in believing that if he pled guilty he
      would still have an opportunity to tell the judge his side of the story, and
      the evaluator thought that was correct. But again, I don’t think that is an
      unreasonable presumption of a 13[-]year[-]old child who has had some
      experience with the juvenile court system because even if he did plead
      guilty, he would have to tell his side of the story to some extent.
      Furthermore, [Dr. Slone] stated that the child persisted in believing that
      if the defendant committed the crime he or she should not plead[,] could
      not plead[,] not guilty. . . . [O]ne of the reasons [Dr. Slone] says the

                                          13
       child is incompetent was because he adamantly believed that if he
       committed the crime he could not plead not guilty. But to me that goes
       to this particular child’s own personal moral code or ethical code. Just
       because you explain to a child that he has a right to plead not guilty that
       doesn’t mean that a child really internalizes that particularly if he
       believes and knows he committed the crime. . . [L. L.’s] insistence on
       not being able to plead not guilty if he committed the crime. . . goes to
       his own ethical code not an inability to understand the legal process.


       L. L. contends that the preponderance of the evidence established that he was

incompetent to stand trial as defined by OCGA § 15-11-651, and that subjecting him

to a delinquency hearing violated his due process rights. L. L. takes issue with the

trial court’s rulings on each factor provided in OCGA § 15-11-651. Before we

address each factor, it is important to set forth the basic principles applicable to

competency proceedings.

       “The purpose of a competency hearing is to determine the mental ability of the

defendant, at the time of trial, to intelligently participate in his or her trial.” (Citation

omitted.) Almond v. State, 180 Ga. App. 475, 477 (1) (349 SE2d 482) (1986). In

making this determination, the trier of fact resolves conflicts in the testimony and

weighs the evidence. See Tiegreen v. State, 314 Ga. App. 860, 867 (1) (726 SE2d

468) (2012). Cf. Nagel v. State, 262 Ga. 888, 891 (427 SE2d 490) (1993) (in hearing

                                             14
on defendant’s application for release after he was committed on grounds of insanity,

fact-finder must balance expert medical evidence against presumption of insanity and

may not simply disregard expert medical evidence and rely solely on

presumption).”[D]ecisions regarding credibility are uniquely the province of the

[factfinder], which [is] not required to accept the testimony of [the defendant’s]

witnesses. . . . “ Tiegreen v. State, supra, 314 Ga. App. at 867 (1). Compare Wallace

v. Kemp, 757 F2d 1102 (11th Cir. 1985) (“when the expert testimony clearly and

overwhelmingly points to a conclusion of incompetency, the [trier of fact] cannot

arbitrarily ignore the experts in favor of the observations of laymen”; in this case, jury

improperly disregarded three expert opinions that defendant was incompetent to stand

trial). As discussed above, there is a rebuttable presumption that the defendant is

competent to stand to trial. Although Dr. Slone opined that L. L. was incompetent to

stand trial, the juvenile court found that her testimony and report failed to rebut this

presumption. The court concluded that Dr. Slone’s evidence was insufficient to prove,

by a preponderance of the evidence, that L. L. was incompetent to stand trial and, for

the reasons that follow, we agree.

      1. L. L. claims that he lacked sufficient present ability to understand the nature

and object of the proceedings. This claim rests primarily on L. L.’s low IQ and Burke

                                           15
and Slone’s testimony that L. L. did not understand how court personnel interacted

with each other and could not grasp the process of plea bargaining, particularly any

of the rights he would be giving up if he accepted a plea offer. With the reading

comprehension of a third grader and a below-average IQ, L. L. contends that his

comprehension of the legal process was “woefully lacking.”

      A defendant’s below average IQ is not determinative of his ability to stand

trial. See Tye v. State, 298 Ga. 474, 478 (2) (a) (782 SE2d 10) (2016); Sims v. State,

supra, 279 Ga. at 393 (2). Rather, “[t]he constitutional test for competency is whether

the defendant is capable of understanding the nature and object of the proceedings,

comprehends his own condition in reference to such proceedings, and is capable of

rendering his counsel assistance in providing a proper defense.” (Punctuation

omitted.) Slaughter v. State, 292 Ga. 573, 578 (4) (740 SE2d 119) (2013), citing Sims

v. State, supra, 279 Ga. at 390.

      L. L. points to his initial detention hearing where the juvenile court discovered

that he lied to his attorney as evidence that he did not understand counsel’s duty of

confidentiality.2 The record, however, does not support the conclusion L. L. did not

      2
       During that hearing, L. L.’s attorney supported her request for his release by
explaining that he never gets into trouble at school and is a straight-A student. L. L.’s
mother disputed this, advising the court that L. L. does nothing at school, that he

                                           16
understand is attorney’s duty of confidentiality. According to Dr. Slone’s report and

testimony, L. L. showed an appreciation for confidential communications with his

attorney. Additionally, L. L. possessed a reasonable grasp of the juvenile court

process, correctly explaining the roles of the prosecutor, his attorney, the judge, and

witnesses. He also acknowledged that he could remain silent when questioned by the

prosecutor, and advised that he would tell his attorney the truth about what happened.



comes home at six in the morning or sometimes leaves home for two or three days at
a time, and that his behavior is challenging and disrespectful. The court asked how
L. L. is “managing to be a straight-A student” given his behavior and L. L.’s mother
replied, “[t]hat’s what he told [his attorney].” The court then asked L. L., “[s]o, is
what you told your lawyer is that the truth that you’re a straight-A student? You are[,]
is he a straight-A student?” L. L.’s mother replied, “[s]traight zeros.” The court then
reprimanded L. L.:

      So do you understand that you’re coming up in here telling the person
      who - - who sits between detention and freedom and you’re lying to her.
      I’m not talking about your mom, I’m talking about your lawyer. You
      know if you’re going to tell the truth to anybody, you need to tell it to
      your lawyer because she tells the court and court is trying to make a
      decision, and now I can’t trust anything that she says.


      Not because she’s a bad person, it’s because you are a liar. Your mom
      comes in here to say that you are a zero student. And I don’t believe
      your mama has any reason to come in here and make such a false
      statement.

                                          17
While L. L. had some difficulty understanding the particulars of plea bargaining, he

knew the difference between a guilty plea and a not-guilty plea and was able to retain

Dr. Slone’s explanation of the process. Most importantly, he recognized that he could

consult with his attorney about a fair plea deal. OCGA § 15-11-651 does not require

a comprehensive understanding of the details of plea bargaining; it requires that a

juvenile defendant be able to assist in his own defense. Cf. Slaughter v. State, 292 Ga.

573 (740 SE2d 119) (2013) (affirming finding that defendant was competent to stand

trial where preponderance of the evidence showed that defendant knew the names and

functions of those involved in the trial process, could recall and relate facts pertaining

to his actions and whereabouts at the time of the crime, and knew what was expected

of him at trial, what the charges against him were, and the potential sentence he faced

if convicted).

      2. L. L. next contends that he lacked sufficient present ability to comprehend

his own situation in relation to the proceedings. In support of this contention, L. L.

points out that he could not articulate the difference between a felony and a

misdemeanor; that he believed that he was in a “little” amount of trouble when in fact

he was charged with a “Class A Designated Felony”; and that he was confused by his

plea options. Dr. Slone’s report and testimony demonstrated that L. L. was able to

                                           18
articulate the possible penalties available to the court if he were found guilty,

including detention (you “might have to do couple months”), house arrest, and

probation. The evidence also indicated that L. L. was aware of the conduct that

occasioned the charge and recognized the severity of that conduct, confirming that

he was charged with something more serious than breaking a window but less serious

than murder. He also grasped the difference between pleading “guilty” or “not-

guilty,” explaining that pleading guilty “means you did it,” and pleading not guilty

means “you still have a chance[;] they [can] find you not guilty.” The preponderance

of the evidence supported the trial court’s finding that L. L. had sufficient present

ability to comprehend his own situation in relation to the proceedings.

      3. L. L. further contends that he lacked sufficient present ability to assist his

attorney in the preparation and presentation of his case in all adjudication,

disposition, or transfer hearings. Again, L. L. points to his misunderstandings about

the plea bargaining process and his legal rights, specifically his right to remain silent.

We addressed the process of plea bargaining above. As for L. L.’s understanding of

his legal rights, while there is evidence that he showed some initial confusion, there

is also evidence that he later understood he was not required to testify or answer

questions posed by the prosecutor if his answers were incriminating.

                                           19
      There was ample evidence of L. L.’s ability to assist in his defense. Testimony

showed that L. L. could recount for his attorney the facts underlying the charge and

that he planned to tell his attorney everything about the incident. While there was

some testimony that L. L.’s version of the incident was “unrealistic and fantastical,”

L. L. presented no evidence explaining this characterization of his recollection or how

it would hinder his ability to assist his attorney. Moreover, Dr. Slone noted that L.

L.’s account of the incident improved with questioning. Accordingly, the juvenile

court was authorized to discount this evidence and place more weight on Dr. Slone’s

finding that L. L. correctly answered three hypothetical questions posed by Dr. Slone,

showing that he appreciated the factors relevant to putting forth a meaningful defense.

      4. L. L. asserts that the juvenile court incorrectly based its ruling on evidence

not presented in the hearing. In this regard, L. L. contends that (1) the court

misrepresented “L. L.’s deficits as more simplistic than what was established by the

evidence” and incorrectly dismissed them as merely “a child’s inability to grasp legal

jargon” and (2) the trial court discounted L. L.’s “dangerously inaccurate and

deficient understanding[s]” of the legal process by characterizing them incorrectly as

“reasonable assessments on the part of a” teenager or relating to the child’s moral or

ethical code. “In this case, the trial judge did what factfinders do in every case and

                                          20
applied [her] own life experiences and knowledge to the evidence at hand.” Larsen

v. State, 253 Ga. App. 196, 198 (2) (558 SE2d 418) (2001).

      5. Finally, in a related argument, L. L. contends that the juvenile court erred by

arbitrarily and summarily ignoring Dr. Slone’s overwhelming opinion evidence that

L. L. was incompetent to stand trial. In support of this argument, L. L. relies on

Nagle, supra, Wallace, supra, and Strickland v. Francis, 738 F2d 1542 (11th Cir.

1984). In addressing the defendant’s competence to stand trial, the court in Strickland

stated that

      [i]t is well established that a factfinder need not adhere to an expert
      opinion on incompetency if there is reason to discount it. However,
      where, as here, the expert testimony so clearly and overwhelmingly
      points to a conclusion of incompetency, the [factfinder] cannot
      arbitrarily ignore the experts in favor of the observations of laymen.


(Citations and punctuation omitted.) Strickland, supra at 1152 (III) (B). In assessing

whether the defendant in Strickland was faking his mental illness the court considered

four factors “that reasonably could lead a factfinder to disregard expert testimony on

the defendant’s mental condition.” Id. The four factors are:

      (1) the correctness or adequacy of the factual assumptions on which the
      expert opinion is based; (2) possible bias in the experts’ appraisal of the
      defendant’s condition; (3) inconsistencies in the expert’s testimony, or

                                          21
      material variations between experts; and (4) the relevance and strength
      of the contrary lay testimony.


(Citation and punctuation omitted.) Id. In Keener v. State, 254 Ga. 699 (334 SE2d

175) (1985), our Supreme Court took note of these factors in affirming a jury’s

finding that the defendant was guilty of murder but mentally ill. Id. at 701, n. 4. The

Court noted that factors (1) and (4) were present in Keener, making it reasonable for

the factfinder to disregard the expert testimony. Id.

      To the extent the Strickland factors apply in this case, we find that it was

reasonable for the juvenile court to disregard Dr. Slone’s conclusion that L. L. was

incompetent to stand trial based on the first factor. Dr. Slone ultimately determined

that L. L. was incompetent to stand trial because she did not believe that he had an

adequate rational appreciation of the nature of the proceedings against him or of his

own role in those proceedings, and she was concerned about his ability to adequately

track and comprehend witness testimony and to testify without incriminating himself.

However, the factual assumptions underlying Dr. Slone’s ultimate conclusion of

incompetency were inadequate to support that conclusion. Those factual assumptions

included that L. L. had difficulty understanding his plea options and the particulars

of the plea bargaining process, that he did not understand the difference between a

                                          22
felony and a misdemeanor, that he would tell the judge the truth if asked a question,

and that his account of the incident was vague and confusing. Dr. Slone’s ultimate

conclusion relied upon these inadequate factual assumptions, while diminishing

factors that go to the very heart of whether a juvenile defendant is capable of assisting

in his own defense. In particular, according to Dr. Slone, L. L. understood what he

had been accused of doing, which in her mind was the most “urgent” part of assessing

his appreciation of the charges and allegations against him. He also appreciated the

severity of the charge; correctly described the roles of and responsibilities of

courtroom personnel; understood courtroom decorum; understood that he did not

have to testify; planned to tell his attorney everything about the incident; and was

able to identify possible punishments. He further understood that his discussions with

his attorney are confidential and, most notably, he correctly answered three

hypothetical questions posed by Dr. Slone, showing that he appreciated the factors

relevant to putting forth a meaningful defense. All of these factors support the trial

court’s finding of competency.

      In this case, the factual assumptions upon which Dr. Slone relied in reaching

her ultimate opinion were inadequate to support a conclusion of incompetency.



                                           23
Accordingly, the juvenile court did not err in taking exception to the opinion and

finding L. L. competent to stand trial.

      Judgment affirmed. Barnes, P. J., and Rickman, J., concur.




                                          24